PATTERSON, Judge.
The appellant challenges his sentences as a habitual felony offender after revocation of probation in three cases. We reverse in part.
In circuit court cases 82-7583 and 82-7489, the appellant was not furnished notice of the intent to treat him as a habitual felony offender prior to the entry of his pleas of guilty. As to these cases, we reverse and remand for resentencing. See Ashley v. State, 614 So.2d 486 (Fla.1993).
As to circuit court case 90-7416, the appellant was properly served and sentenced as a habitual felony offender. We therefore affirm the sentence in that case.
Affirmed in part, reversed in part and remanded.
FRANK, C.J., and SCHOONOVER, J., concur.